DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/30/2020 and 01/10/2020 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner. 

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.	Claims 15-17 are objected to because of the following informalities: in lines 2-3, the limitation of “sever” should be replaced with “server”.  Appropriate correction is required.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


7. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are: “image capturing unit”, “communication unit”, “time measuring unit" and "control unit" in claims 1-19. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a) “image capturing unit” corresponds to an image sensor 22; see paragraph 0025 of the publication of the instant application. 
b) “communication unit” corresponds a unit 54 using a wireless or wired cable; see paragraph 0038 of the publication of the instant application. 
c) “time measuring unit” corresponds to a system timer 53; see paragraph 0031 of the publication of the instant application. 
d) “control unit” corresponds to processor 50; see paragraph 30 of the publication of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 sets forth "A computer-readable storage medium storing a program…"   
 	However, the specification as originally filed only provides open-ended examples of storage medium embodiments and it does not explicitly exclude a carrier wave, a transitory or propagating signal embodiment. 
 	Specification Paragraph 0173:
 	Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like.
 	
particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et al. (US-PGPUB 2003/0033384). 
 	Regarding claim 1, Nishizawa discloses an image capturing apparatus (User PC 4; see figs. 1-2 and paragraph 0063) comprising image capturing unit (Digital video camera 19; see figs. 2, 3A-3B and paragraph 0063), and communication unit (Network interface 18; see fig. 2 and paragraph 0063) arranged to communicate with a distribution server (Streaming Server 8; see fig. 1) via the internet (Internet 2; see fig. 1), wherein the image capturing apparatus comprises: 
 	a time measuring unit configured to measure, if a distribution instruction for live distribution using the distribution server has been given, an elapsed time since the distribution instruction has been given (The user PC 4 requests the server-use reservation management center 5 to reserve the time slot when the user wishes to use the streaming distribution function of the streaming server 8. Then, measure when the reserved time is reached; see paragraphs 0057-0058); and 
 	a control unit configured to start, if the elapsed time measured by the time measuring unit has reached a set time, distributing an image captured by the image capturing unit to the distribution server via the communication unit (When the reserved time is reached, the streaming server 8 receives the content transmitted from the user 
 	
 	Regarding claim 2, Nishizawa discloses everything claimed as applied above (see claim 1). In addition, Nishizawa discloses a setting unit configured to enable a user to set the set time (When a "set" button 164D is clicked, the CPU 10 of the user PC 4 displays a broadcast time-and-date setting screen 165. In the broadcast time-and-date setting screen 165, the distribution day in the distribution day input column 165A, the start time, the distribution time, and the distribution channel are input in a start time input column 165B, a distribution time input column 165C, and a distribution channel input column 165D, respectively. Then, a "set" button 165E is clicked; see fig. 19 and paragraphs 0198-0202). 

	Regarding claim 3, Nishizawa discloses everything claimed as applied above (see claim 2). In addition, Nishizawa discloses the setting unit is configured to set a plurality of set times (List of available time slots; see fig. 26 and paragraph 0236), the distribution instruction includes an instruction to select one of the plurality of set times (The content provider selects the distribution channel by checking in the check column of a desired distribution channel based on the maximum number of viewers to which the content can be distributed and the available time slots; see fig. 26 and paragraphs 0236-0237), and the control unit is configured to start distributing an image captured by the image capturing unit to the distribution server via the communication unit after the 

 	Regarding claim 4, Nishizawa discloses everything claimed as applied above (see claim 3). In addition, Nishizawa discloses the control unit is configured to start distributing an image captured by the image capturing unit to the distribution server via the communication unit after the selected set time has been reached, if a preset button has been pressed by the user for a predetermined time or longer (If it is found in step SP60 that the content distribution command has been issued, the CPU 10 of the user PC 4 proceeds to step SP61. In step SP61, the CPU 10 of the user PC 4 immediately sends the content that is currently being captured by the user PC 4 to the streaming server 8 according to the distribution command, and the process proceeds to step SP62; see paragraphs 0261-0262), and is configured to start distributing an image captured by the image capturing unit to the distribution server via the communication unit without waiting for an elapse of the set time set with the setting unit, if the preset button has been pressed by the user for less than the predetermined time (Receiving step of receiving a real-time distribution reservation request from a user terminal in order to immediately distribute content, when a reservation for a distribution channel and a time slot in which the distribution channel is to be used is received from the user before a predetermined time is reached in distributing the content received from the user terminal from a content distribution; see paragraphs 0011, 0154, 0267). 

 	Regarding claim 5, Nishizawa discloses everything claimed as applied above (see claim 1). In addition, Nishizawa discloses a display unit configured to display a remaining time before reaching the predetermined set time measured by the time measuring unit (CPU 10 displays screen 191 which displays the current time and the On-Air-Soon time for the live distribution; see top right corner of screen 191 in fig. 25 and paragraph 0232). 

 	Regarding claim 6, Nishizawa discloses everything claimed as applied above (see claim 5). In addition, Nishizawa discloses the image capturing apparatus (PC 4; see fig. 2) has a plurality of modes including a distribution mode in which a captured image is distributed to the distribution server (Live distribution mode; see paragraph 0074), and a moving image shooting mode in which a captured image is recorded as a moving image (Image-capturing mode including capturing net movie and long movie; see paragraphs 0074-0075 and item 42 in fig. 5), and the display unit is configured to display the remaining time before reaching the predetermined set time measured by the time measuring unit in the distribution mode (CPU 10 displays screen 191 which displays the current time and the On-Air-Soon time for the live distribution; see top right corner of screen 191 in fig. 25 and paragraph 0232), the time measuring unit is further configured to measure, if a recording instruction for recording a moving image has been given, an elapsed time since the recording instruction has been given; and the display 

 	Regarding claim 7, Nishizawa discloses everything claimed as applied above (see claim 6). In addition, Nishizawa discloses a display of the remaining time in the distribution mode stands out from a display of the remaining time in the moving image shooting mode (CPU 10 displays screen 191 which displays the current time and the On-Air-Soon time for the live distribution; see top right corner of screen 191 in fig. 25 and paragraph 0232).   

 	Regarding claim 8, Nishizawa discloses everything claimed as applied above (see claim 5). In addition, Nishizawa discloses the image capturing apparatus has a plurality of modes including a distribution mode in which a captured image is distributed to the distribution server (Live distribution mode; see paragraph 0074), a still image recording mode in which a captured image is recorded as a still image (Image-capturing mode including capturing still images; see paragraphs 0074-0075 and item 42 in fig. 5), and the time measuring unit is further configured to measure, if a shooting instruction for shooting a still image has been given, an elapsed time since the shooting instruction has been given; and the control unit is configured to start, if the elapsed time since the shooting instruction has reached a second predetermined set time, capturing a still 

 	Regarding claim 9, Nishizawa discloses everything claimed as applied above (see claim 8). In addition, Nishizawa discloses the second predetermined set time (Using screen 50 for setting image capturing mode; see paragraphs 0075-0076) and the predetermined set time are set individually (Using screen 165 to the live distribution start time; see fig. 19 and paragraph 0201). 
 
 	Regarding claim 10, Nishizawa discloses everything claimed as applied above (see claim 8). In addition, Nishizawa discloses a display of the remaining time in the distribution mode stands out from a display of the remaining time in the still image recording mode (CPU 10 displays screen 191 which displays the current time and the On-Air-Soon time for the live distribution; see top right corner of screen 191 in fig. 25 and paragraph 0232).   


claim 11, Nishizawa discloses everything claimed as applied above (see claim 5). In addition, Nishizawa discloses the image capturing apparatus has a plurality of modes including a distribution mode in which a captured image is distributed to the distribution server (Live distribution mode; see paragraph 0074), a still image recording mode in which a captured image is recorded as a still image (Image-capturing mode including capturing still images; see paragraphs 0074-0075 and item 42 in fig. 5), and a moving image shooting mode in which a captured image is recorded as a moving image (Image-capturing mode including capturing net movie and long movie; see paragraphs 0074-0075 and item 42 in fig. 5), and the display unit is configured to display a display form of the remaining time in the distribution mode in a different form for each of the modes (CPU 10 displays screen 191 which displays the On-Air-Soon time for the live distribution; see top right corner of screen 191 in fig. 25 and paragraph 0232. In the image-capturing mode, the current status of the user PC 4 and the processing state in the selected mode are displayed in the status window 63; see paragraphs 0082, 0073 and figs. 12, 16 and 25).   

 	Regarding claim 12, Nishizawa discloses everything claimed as applied above (see claim 11). In addition, Nishizawa discloses the display unit is configured to display the remaining time in an area having a different size dependent on each of the modes, or to display the remaining time in a different color dependent on each of the modes (CPU 10 displays screen 191 which displays the On-Air-Soon time for the live distribution; see top right corner of screen 191 in fig. 25 and paragraph 0232. In the image-capturing mode, the current status of the user PC 4 and the processing state in 

 	Regarding claim 13, Nishizawa discloses everything claimed as applied above (see claim 11). In addition, Nishizawa discloses the distribution mode includes a live distribution mode in which a captured image is distributed as a live moving image (Live distribution mode; see paragraph 0074), and a preview distribution mode in which a captured image is distributed as a preview of a moving image (The upload mode is the mode for presenting the content captured in the above-described image-capturing mode to the content provider on the display unit 14 including a preview area 74; see paragraphs 0074, 0083-0084, 0088). 

 	Regarding claim 14, Nishizawa discloses everything claimed as applied above (see claim 1). In addition, Nishizawa discloses the communication unit is further configured to communicate with a smartphone, and the control unit is configured to transmit an image captured by the image capturing unit to the smartphone without waiting the elapsed time (Communicating cellular phones MS3 and MS4; where cellular phone MS3 is used to replaced PC 4; see figs. 31 and paragraphs 0295, 0297, 0330-0333. Receiving step of receiving a real-time distribution reservation request from a user terminal in order to immediately distribute content, when a reservation for a distribution channel and a time slot in which the distribution channel is to be used is received from the user terminal before a predetermined time is reached in distributing 

 	Regarding claim 15, Nishizawa discloses everything claimed as applied above (see claim 1). In addition, Nishizawa discloses the control unit is configured to transmit an image captured by the image capturing unit to the distribution sever without waiting the elapsed time in a case where the image is already captured and already recorded (Receiving step of receiving a real-time distribution reservation request from a user terminal in order to immediately distribute content, when a reservation for a distribution channel and a time slot in which the distribution channel is to be used is received from the user terminal before a predetermined time is reached in distributing the content received from the user terminal from a content distribution; see paragraphs 0011, 0154, 0267). 
  

 	Regarding claim 16, Nishizawa discloses everything claimed as applied above (see claim 1). In addition, Nishizawa discloses the image which is transmitted to the distribution sever is not recorded (Real-time distribution is performed on the live content; see paragraphs 0279). 

 	Regarding claim 17, Nishizawa discloses everything claimed as applied above (see claim 1). In addition, Nishizawa discloses the image which is transmitted to the distribution sever is recorded in parallel of the distributing (Stores it in a buffer. At the 

 	Claim 18, the method of claim 18 corresponds to the apparatus of claim 1, thus claim 18 is interpreted and rejected for the same reasons as stated above (see claim 1). 

 	Claim 19, the computer method of claim 19 corresponds to the apparatus of claim 1, thus claim 19 is interpreted and rejected for the same reasons as stated above (see claim 1). 


Citation of Pertinent Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Akumiah et al. (US Patent 10,506,289) discloses options 340 permit user 101 to schedule their live video to be broadcast at a future start time. Composer interface 310B may include one or more selectable options 340 to begin or end broadcasting the live video based on other events.

Contact Information
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/12/2021